Judge Mills
delivered the opinion.
The Farmers’ and Mechanics’ Bank of Lexington, brought a petition and summons in the court below, on a promissory note made to the bank directly, to secure the payment of money, and signed by ah three of the appel-lees. The note is drawn in the usual form, and on its face is made payable and negotiable at the bank. The appel-lees demurred generally, and the appellants joined in demurrer. The court sustained the demurrer, and gave judgment for the appellees; and this appeal is prosecuted.
We do not perceive on what grounds the demurrer can be supported. It was certainly competent for the bank to take such note to secure any loan due to it, or defat contracted within the scope of its legitimate powers and capacity, and nothing is shewn conducing to shew that the bank had exceeded its authority. The bank, as has been frequently *568held by this court, might resort to this form of action to re-cOV®i,‘ the demaudj and in all respects the petition conforms to the requisitions of the act of assembly authorising the remedy. The inferior cgrm therefore erred in sustaining the demurrer. —
Wickliffe for appellant, Haggin contra.
The judgment must be reversed with costs, and the cause remanded, with directions there to overrule the demurrer, and give judgment for the appellants, unless the appellees' shall tender a valid plea, and obtain leave to withdraw the demurrer.